Opinion.— Held, the plea in abatement setting up that there was another suit between the parties, involving the *296same cause of action, then pending in the probate court, was not verified by affidavit, and was, therefore, subject to general demurrer, as such plea was a nullity. E. S., art. 1265. L. collected the money January 25, 1879, and died soon thereafter. His partner testified that L. recognized, the claims of appellees as just and valid. This, together with the evidence showing that the relation of attorney and client had long existed between L. and appellees, was sufficient to authorize the judgment rendered.
Judgment reformed as per remittitur filed at appellees’ cost.
Affirmed.